                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

NORMA T., 1                             )
                                        )
                            Plaintiff,  )
                                        )
                         v.             )                      No. 1:18-cv-01985-MJD-WTL
                                        )
NANCY A. BERRYHILL, Acting Commissioner )
of the Social Security Administration,  )
                                        )
                            Defendant.  )



                ENTRY REVIEWING THE COMMISSIONER’S DECISION


       Plaintiff Norma T. applied for disability insurance benefits (“DIB”) from the Social

Security Administration (“SSA”) on October 25, 2013, alleging an onset date of September 15,

2013. [Filing No. 6-7 at 2.] On November 4, 2013, she applied for supplemental security income

(“SSI”). [Filing No. 6-7 at 4.] Her applications were initially denied on January 31, 2014, [Filing

No. 6-5 at 2; Filing No. 6-5 at 6], and upon reconsideration on June 2, 2014, [Filing No. 6-5 at 17;

Filing No. 6-5 at 24]. Administrative Law Judge B. Lloyd Blair conducted a hearing on November

12, 2015, [Filing No. 6-2 at 44-61], and issued an unfavorable decision on January 19, 2016, [Filing

No. 6-4 at 56]. On January 30, 2017, the Appeals Council vacated the January 19, 2016 decision

and remanded Norma T.’s applications to an Administrative Law Judge. [Filing No. 6-4 at 82-

83.] Administrative Law Judge Shane McGovern (the “ALJ”) conducted another hearing on July


1
  To protect the privacy interests of claimants for Social Security benefits, consistent with the
recommendation of the Court Administration and Case Management Committee of the
Administrative Office of the United States courts, the Southern District of Indiana has opted to use
only the first name and last initial of non-governmental parties in its Social Security judicial review
opinions.
                                                  1
14, 2017. [Filing No. 6-3 at 5-70.] The ALJ issued a decision on September 21, 2017, concluding

that Norma T. was not entitled to receive DIB or SSI. [Filing No. 6-2 at 8.] The Appeals Council

denied review on May 12, 2018. [Filing No. 6-2 at 2.] On June 28, 2018, Norma T. timely filed

this civil action asking the Court to review the denial of benefits according to 42 U.S.C. § 405(g).

[Filing No. 1.]

                                              I.
                                      STANDARD OF REVIEW

          “The Social Security Act authorizes payment of disability insurance benefits … to

individuals with disabilities.” Barnhart v. Walton, 535 U.S. 212, 214 (2002). “The statutory

definition of ‘disability’ has two parts. First, it requires a certain kind of inability, namely, an

inability to engage in any substantial gainful activity. Second, it requires an impairment, namely,

a physical or mental impairment, which provides reason for the inability. The statute adds that the

impairment must be one that has lasted or can be expected to last … not less than 12 months.” Id.

at 217.

          When an applicant appeals an adverse benefits decision, this Court’s role is limited to

ensuring that the ALJ applied the correct legal standards and that substantial evidence exists for

the ALJ’s decision. Barnett v. Barnhart, 381 F.3d 664, 668 (7th Cir. 2004) (citation omitted). For

the purpose of judicial review, “[s]ubstantial evidence is such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Id. (quotation omitted). Because the ALJ

“is in the best position to determine the credibility of witnesses,” Craft v. Astrue, 539 F.3d 668,

678 (7th Cir. 2008), this Court must accord the ALJ’s credibility determination “considerable

deference,” overturning it only if it is “patently wrong.” Prochaska v. Barnhart, 454 F.3d 731,

738 (7th Cir. 2006) (quotations omitted).




                                                 2
       The ALJ must apply the five-step inquiry set forth in 20 C.F.R. § 404.1520(a)(4)(i)-(v),

evaluating the following, in sequence:

       (1) whether the claimant is currently [un]employed; (2) whether the claimant has a
       severe impairment; (3) whether the claimant’s impairment meets or equals one of
       the impairments listed by the [Commissioner]; (4) whether the claimant can
       perform her past work; and (5) whether the claimant is capable of performing work
       in the national economy.

Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000) (citations omitted) (alterations in original). 2

“If a claimant satisfies steps one, two, and three, she will automatically be found disabled. If a

claimant satisfies steps one and two, but not three, then she must satisfy step four. Once step four

is satisfied, the burden shifts to the SSA to establish that the claimant is capable of performing

work in the national economy.” Knight v. Chater, 55 F.3d 309, 313 (7th Cir. 1995).

       After Step Three, but before Step Four, the ALJ must determine a claimant’s residual

functional capacity (“RFC”) by evaluating “all limitations that arise from medically determinable

impairments, even those that are not severe.” Villano v. Astrue, 556 F.3d 558, 563 (7th Cir. 2009).

In doing so, the ALJ “may not dismiss a line of evidence contrary to the ruling.” Id. The ALJ

uses the RFC at Step Four to determine whether the claimant can perform her own past relevant

work and if not, at Step Five to determine whether the claimant can perform other work. See 20

C.F.R. § 404.1520(iv), (v). The burden of proof is on the claimant for Steps One through Four;

only at Step Five does the burden shift to the Commissioner. See Clifford, 227 F.3d at 868.

       If the ALJ committed no legal error and substantial evidence exists to support the ALJ’s

decision, the Court must affirm the denial of benefits. Barnett, 381 F.3d at 668. When an ALJ’s

decision is not supported by substantial evidence, a remand for further proceedings is typically the



2
  The Code of Federal Regulations contains separate, parallel sections for DIB and SSI that are
identical in all respects relevant to this case. For the sake of simplicity, this Entry generally
contains citations to DIB sections only.
                                                 3
appropriate remedy. Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 355 (7th Cir. 2005). An

award of benefits “is appropriate only where all factual issues have been resolved and the record

can yield but one supportable conclusion.” Id. (citation omitted).

                                              II.
                                          BACKGROUND

        Norma T. was 50 years of age at the time she alleged her disability began. [Filing No. 6-7

at 2.] She has completed four years of college, earned a real estate license, and previously worked

in administration and property management. [Filing No. 6-8 at 17-18.] 3

        The ALJ followed the five-step sequential evaluation set forth by the Social Security

Administration in 20 C.F.R. § 404.1520(a)(4) and ultimately concluded that Norma T. was not

disabled. [Filing No. 6-2 at 26.] Specifically, the ALJ found as follows:

    •   At Step One, Norma T. had not engaged in substantial gainful activity4 since September
        15, 2013, the alleged onset date. [Filing No. 6-2 at 14.]

    •   At Step Two, she had “the following severe impairments: diabetes type II; degenerative
        changes of the spine, acromegaly and pituitary gigantism; hypothyroidism; plantar
        fasciitis; major depressive disorder; panic disorder without agoraphobia; mild
        neurocognitive disorder and cognitive disorder [not otherwise specified].” [Filing No. 6-2
        at 14 (internal citations omitted).]

    •   At Step Three, she did not have an impairment or combination of impairments that met or
        medically equaled the severity of one of the listed impairments. [Filing No. 6-2 at 16.]

    •   After Step Three but before Step Four, Norma T. had the RFC “to perform light work as
        defined in 20 CFR 404.1567(b) and 416.967(b) except the claimant can never climb
        ladders, ropes or scaffolds; occasionally climb ramps and stairs, balance, stoop, kneel,
        crouch and crawl; no exposure to excessive vibration, moving mechanical parts or
        unprotected heights and limited to simple, repetitive and routine tasks free of a production
        rate pace and free of quotas which rely more on end of day goals; limited to low stress jobs

3
 The relevant evidence of record is amply set forth in the parties’ briefs and need not be repeated
here. Specific facts relevant to the Court’s disposition of this case are discussed below.
4
  Substantial gainful activity is defined as work activity that is both substantial (i.e., involves
significant physical or mental activities) and gainful (i.e., work that is usually done for pay or
profit, whether or not a profit is realized). 20 C.F.R. § 404.1572(a).
                                                 4
       defined as not requiring the worker to cope with work related circumstances that could be
       dangerous to the worker or others and occasional interaction with coworkers, supervisors
       and the public.” [Filing No. 6-2 at 18.]

   •   At Step Four, relying on the testimony of the vocational expert (“VE”) considering Norma
       T.’s RFC, she was incapable of performing any of her past relevant work as an apartment
       house manager trainee or customer service representative. [Filing No. 6-2 at 24.]

   •   At Step Five, relying on VE testimony considering Norma T.’s age, education, and RFC,
       there were jobs that existed in significant numbers in the national economy that she could
       have performed through the date of the decision in representative occupations, including
       as a private sector mail sorter, collator operator, and routine clerk. [Filing No. 6-2 at 24-
       25.]

                                               III.
                                           DISCUSSION

       Norma T. contends that the ALJ improperly found Norma T.’s self-described limitations

not credible. Specifically, Norma T. asserts that the ALJ improperly relied on stale opinion

evidence, sporadic daily activities, and selective reference to the record. Norma T. also contends

that the ALJ did not (1) identify any objective evidence that was inconsistent with Norma T.’s

described limitations or (2) provide a logical bridge from the evidence to the ALJ’s conclusion

that Norma T.’s statements were not credible. Norma T. further contends that the ALJ failed to

acknowledge Norma T.’s strong work history when evaluating her credibility.

       As noted above, an ALJ’s credibility evaluation is accorded considerable deference.

Reviewing courts examine whether a credibility determination was reasoned and supported; only

when an ALJ’s decision “lacks any explanation or support . . . will [the Court] declare it to be

‘patently wrong.’” Elder v. Astrue, 529 F.3d 408, 413-14 (7th Cir. 2008). On March 28, 2016,

SSR 16-3p (S.S.A Oct. 25, 2017), 2017 WL 5180304, at *2, became effective, replacing SSR 96-

7p, and providing new guidance regarding how a disability claimant’s statements about the

intensity, persistence, and limiting effects of symptoms are to be evaluated. Under SSR 16-3p, an

ALJ now assesses a claimant’s subjective symptoms rather than assessing her “credibility.” Id.

                                                5
The Seventh Circuit has explained that the “change in wording is meant to clarify that

administrative law judges aren’t in the business of impeaching claimants’ character; obviously

administrative law judges will continue to assess the credibility of pain assertions by applicants,

especially as such assertions often cannot be either credited or rejected on the basis of medical

evidence.” Cole v. Colvin, 831 F.3d 411, 412 (7th Cir. 2016) (emphasis in original). The standard

remains whether the ALJ’s assessment was patently wrong. The ruling specifies that the SSA uses

“all of the evidence to evaluate the intensity, persistence, and limiting effects of an individual’s

symptoms,” but continues to utilize the regulatory factors relevant to a claimant’s symptoms,

including daily activities, the location, duration, frequency, and intensity of pain or other

symptoms, factors that precipitate and aggravate the symptoms, the type, dosage, effectiveness,

and side effects of any medication an individual takes or has taken to alleviate pain or other

symptoms; and treatment, other than medication, an individual receives or has received for relief

of pain or other symptoms. SSR 16-3p, 2017 WL 5180304, at *7-8; 20 C.F.R. § 404.1529(c)(3).

       As an initial matter, the Court agrees with the Commissioner that Norma T. has limited her

appeal to challenging the ALJ’s RFC assessment of her mental limitations, which includes an

evaluation of her subjective statements related to her mental impairments. See [Filing No. 16 at

4.] Norma T. has not raised any argument related to an evaluation of her physical RFC.

Accordingly, the Court will focus exclusively on the ALJ’s mental RFC assessment.

       “The regulations require that an ALJ’s RFC be based on the entire case record, including

the objective medical findings and the credibility of the claimant’s subjective complaints.” Poppa

v. Astrue, 569 F.3d 1167, 1170-71 (10th Cir. 2009) (citations omitted); see 20 C.F.R. § 404.1529;

20 C.F.R. § 404.1545. “Since the purpose of the credibility evaluation is to help the ALJ assess a

claimant’s RFC, the ALJ’s credibility and RFC determinations are inherently intertwined.” Poppa,



                                                 6
569 F.3d at 1171; see Outlaw v. Astrue, 412 F. App'x 894, 897 (7th Cir. 2011) (“RFC

determinations are inherently intertwined with matters of credibility, and we generally defer to an

ALJ’s credibility finding unless it is ‘patently wrong.’”) (quoting Jones v. Astrue, 623 F.3d 1155,

1160 (7th Cir. 2010)). Put another way, the ALJ’s RFC determination provides the context for

any adverse credibility assessment of the claimant’s statements, because it provides the starting

point in the comparison. To the extent that the ALJ’s RFC determination is consistent with the

claimant’s subjective statements, the ALJ has inherently credited those statements. An adverse

credibility evaluation is a rejection of the claimant’s subjective statements that conflict with the

ALJ’s RFC determination.

       Here, the ALJ partially credited that Norma T. had limitations based on her severe mental

impairments. In relevant part, the ALJ found that Norma T. was:

       limited to simple, repetitive and routine tasks free of a production rate pace and free
       of quotas which rely more on end of day goals; limited to low stress jobs defined
       as not requiring the worker to cope with work related circumstances that could be
       dangerous to the worker or others and occasional interaction with coworkers,
       supervisors and the public.

[Filing No. 6-2 at 18.] When assessing a claimant’s subjective statements, the ALJ is instructed

to consider opinions offered by medical sources about the claimant’s subjective symptoms and

their limiting effects. SSR 16-3p, 2017 WL 5180304, at *6-7.

       A. The Opinion Evidence

       Concerning Norma T.’s mental functioning, the ALJ gave “significant weight” to the

opinion of a consultative examiner, psychologist Kent A. Hershberger, Ph.D. [Filing No. 6-2 at

23.] On December 16, 2013, Dr. Hershberger interviewed Norma T. about her educational,

vocational, medical/psychiatric, and personal history, and reviewed her current prescription

medications. [Filing No. 6-23 at 83-84.] Norma T. explained that she had worked for eight years



                                                 7
in the mortgage department of a bank, four years as a realtor, and then most recently for two and

half years as a property manager, but that she had been unsuccessful in her attempt to perform that

kind of work with another company—ending after four months—because she couldn’t do the job,

got stressed out, and couldn’t return. [Filing No. 6-23 at 83.] Dr. Hershberger also performed a

mental status evaluation of Norma T. and provided a medical source statement based on the

interview and examination:

       She would be able to get along with coworkers and supervisors without undue
       difficulty. She would learn new vocational skills more slowly than her average
       peers. She is capable of taking simple instructions from a supervisor. She is
       capable of performing simple repetitive tasks. Her stress tolerance is believed to
       be about average at the present time. Her cognitive functioning appears to be
       impaired based on her prior functioning, but would not preclude employment.

[Filing No. 6-23 at 86.] 5 On January 22, 2014, Dr. Hershberger administered formal memory

testing of Norma T. [Filing No. 6-23 at 88-96.] Dr. Hershberger summarized the results, “[h]er

memory functioning is within the Average to Low Average range. This is still clearly a decline

for her but does not preclude all employment.” [Filing No. 6-23 at 96.] Dr. Hershberger also

reiterated the medical source statement cited above after the testing. [Filing No. 6-23 at 97.]

       Norma T. takes issue with the ALJ relying on Dr. Hershberger’s assessment—made almost

four years prior to the ALJ’s decision—because the evaluation did not appear to be based on a

review of much of the existing medical records and preceded “approximately 560 pages of medical

evidence that became part of the record after Dr. Hershberger’s evaluation.” [Filing No. 10 at 18

(emphasis in original).] The Seventh Circuit has held that an “ALJ should not rely on an outdated




5
  The ALJ concluded that Norma T. could not return to any of her past relevant work, which
involved skilled and semi-skilled tasks with significant interaction with others. [Filing No. 6-2 at
24.] As noted above, the ALJ found that Norma T. could perform unskilled, low-stress work,
with reduced interaction with others. The record does not indicate that Norma T. has ever
attempted to perform work matching those parameters.
                                                 8
assessment if later evidence containing new, significant medical diagnoses reasonably could have

changed the reviewing physician’s opinion.” Moreno v. Berryhill, 882 F.3d 722, 728 (7th Cir.

2018), as amended on reh'g (Apr. 13, 2018) (citing Stage v. Colvin, 812 F.3d 1121, 1125 (7th Cir.

2016) (remanding where a later diagnostic report “changed the picture so much that the ALJ erred

by continuing to rely on an outdated assessment”) (additional citations omitted)).

       However, Norma T. does not identify any conflicting evidence in the updated record that

would have rendered the opinion stale. The Court’s own review does not find any significant

evidence that suggested that the opinion—based on interview, examination, and testing—was no

longer a reliable estimate of Norma T.’s functioning. Conversely, a neurological evaluation

completed in August 2014 found no “significant neurological problem.” [Filing No. 6-25 at 58.]

The neurologist discussed with Norma T. his belief that pseudodementia secondary to depression

“likely is playing a major role in her cognitive complaints and I have encouraged her to pursue

more aggressive treatment for her depression.” [Filing No. 6-25 at 58.] After establishing

dedicated treatment for her mental impairments, the most recent treatment record indicated that

Norma T. “hasn’t been depressed since we increased her dose of sertraline to 150 mg daily.”

[Filing No. 6-33 at 3.]

       The ALJ summarized the updated evidence including “[l]ater examinations [that] showed

no deterioration in her condition, with signs of strong cognitive functioning.” [Filing No. 6-2 at

21.] The ALJ also summarized objective evidence that showed—despite reported fatigue—that

Norma T. had preserved memory and cognitive functioning, as well as pleasant and cooperative

presentation with good grooming and hygiene. [Filing No. 6-2 at 22.] Norma T. does not identify

potentially dispositive evidence favorable to her claim that was not reviewed by the ALJ. The ALJ

does not have a duty to mention every piece of evidence but must acknowledge potentially



                                                9
dispositive evidence, since the “ALJ’s opinion is important not in its own right but because it tells

us whether the ALJ has considered all the evidence, as the statute requires him to do.” Stephens

v. Heckler, 766 F.2d 284, 287-88 (7th Cir. 1985). Even “a sketchy opinion [that] assures us that

the ALJ considered the important evidence, and [. . .] enables us to trace the path of the ALJ’s

reasoning, [. . .] has done enough,” because according to the substantial evidence standard the

“difficulty of dealing with conflicting medical evidence is no reason to take the task lightly—not

for us, and not for the ALJ.” Id. As Norma T. points out, the ALJ “acknowledged that [Norma

T.] continued to have clinically demonstrated anxious mood and blunted affect, with tremors

related to her anxiety, and some memory deficit and psychomotor retardation, despite

improvement in her panic attacks.” [Filing No. 10 at 19-20 (citing Filing No. 6-2 at 22).] The

most recent treatment record indicated control of Norma T.’s depression and good sleep with

medication, as well as no “full-blown panic attacks in months.” [Filing No. 6-33 at 3.] The record

also indicated that she had “been under a lot of stress” with selling her house, buying a

condominium, and moving to a different city. [Filing No. 6-33 at 3.] The recent stressors caused

her to be “overwhelmed,” which resulted in her developing a tremor over the last couple of days

that she believed was related to anxiety. [Filing No. 6-33 at 3.]

       Contrary to Norma T.’s contentions, the Court does not find the ALJ’s acknowledgment of

ongoing symptoms inconsistent with his conclusions. As the ALJ explained:

       Thus, in considering the claimant’s lack of an ongoing cognitive disorder and the
       lack of imaging showing brain deterioration consistent with a cognitive disorder,
       but considering the claimant’s other severe mental impairments, the undersigned
       limits the claimant to simple, routine, repetitive tasks free of a production rate pace
       and free of quotas which rely more on an end of day goals and limited to low stress
       jobs.




                                                 10
[Filing No. 6-2 at 22.] The ALJ did not determine that Norma T. was symptom free, but rather

assessed RFC limitations that were consistent with her ongoing issues demonstrated by her

subjective complaints and the objective evidence.

         Regarding the opinion evidence specifically, the ALJ rejected the reviewing consultant’s

opinion that Norma T. was capable of work involving semi-skilled tasks and relating to coworkers

and supervisors on at least a superficial basis. [Filing No. 6-2 at 23.] The ALJ explained:

         More weight is given to the narrative explanation of Dr. Hershberger because it is
         more consistent with the record as a whole, including the claimant’s low average
         to average memory testing, mild cognitive and neurocognitive deficits with
         evidence of slowed speech and some more recent evidence of tremors due to stress
         and depression.

[Filing No. 6-2 at 23 (The ALJ also explained that Dr. Hershberger’s evaluation was consistent

with the updated record, including a 30/30 on a mini-mental status examination showing

unimpaired cognition and Norma T.’s preserved presentation).] The ALJ did not simply rely on

an outdated assessment. The ALJ compared Dr. Hershberger’s opinion with the updated record

and found the assessment consistent with the evidence. “More importantly, there is no doctor’s

opinion contained in the record which indicated greater limitations than those found by the ALJ.”

Rice v. Barnhart, 384 F.3d 363, 370 (7th Cir. 2004). Accordingly, the Court can trace the ALJ’s

logic.

         B. Activities of Daily Living

         The Court does not find reversable error based on the ALJ’s consideration of Norma T.’s

activities of daily living. As noted above, the regulations instruct the ALJ to consider Norma T.’s

activities of daily living in evaluating her subjective symptoms.        The Seventh Circuit has

repeatedly held that an ALJ should not equate the performance of activities of daily living with the

ability to meet the demands of full-time work and the ALJ must consider any qualifications



                                                11
concerning the claimant’s ability to perform activities of daily living. Clifford, 227 F.3d at 872;

Gentle v. Barnhart, 430 F.3d 865, 867-868 (7th Cir. 2005); Bjornson v. Astrue, 671 F.3d 640, 647

(7th Cir. 2012). “But the ALJ did not do this. Rather, the ALJ considered [Norma T.’s] description

of [her] daily activities in assessing whether [her] testimony about the effects of [her] impairments

was credible or exaggerated.” Loveless v. Colvin, 810 F.3d 502, 508 (7th Cir. 2016) (citing 20

C.F.R. § 404.1529(c)(3)(i) (explaining that agency will consider daily activities in evaluating

severity of claimant’s symptoms).

       The ALJ reviewed Norma T.’s activities of daily living, noting that she was able to perform

personal care independently, pick up items around the house, do the dishes, and some cooking,

including expressing interest at one point in taking cooking classes. [Filing No. 6-2 at 22.] The

ALJ also noted that Norma T. talked to a couple of friends monthly. [Filing No. 6-2 at 22.] The

ALJ acknowledged that Norma T. testified “at the second hearing that her daughter helps her with

groceries and she has trouble washing dishes for a long period.” [Filing No. 6-2 at 17.] The ALJ

explained that “[a]lthough the claimant’s activities of daily living do not necessarily equate with

the ability to engage in continuous, full-time work, the undersigned does consider them in

assessing the residual functional capacity for functional purposes.” [Filing No. 6-2 at 22-23.] For

example, in Pepper v. Colvin, 712 F.3d 351, 369 (7th Cir. 2013), the Seventh Circuit found the

ALJ’s use of daily activities appropriate to demonstrate that Pepper had the capacity for sustained

focus in contrast to her alleged difficulties with concentration. Norma T.’s activities demonstrated

some ability to focus on and complete simple, routine tasks, interact with others, and manage the

stresses of maintaining a household. Those capabilities were at least probative of her ability to

meet the limited demands inherent in the ALJ’s RFC assessment.




                                                 12
       C. Work History

       The Court also does not conclude that the ALJ’s treatment of Norma T.’s work history—

either as stand-alone proposition or in combination with any other faults—rendered the ALJ’s

subjective symptom evaluation patently wrong. “An ALJ is not statutorily required to consider a

claimant’s work history, but ‘a claimant with a good work record is entitled to substantial

credibility when claiming an inability to work because of a disability.’” Stark v. Colvin, 813 F.3d

684, 689 (7th Cir. 2016) (quoting Hill v. Colvin, 807 F.3d 862, 868 (7th Cir. 2015); Rivera v.

Schweiker, 717 F.2d 719, 725 (2d Cir. 1983)). The ALJ explained his adverse credibility

determination, in part, based on Norma T.’s ability to earn substantial gainful activity after her

remote brain surgery for pituitary dysfunction. [Filing No. 6-2 at 20.] The work activity preceded

Norma T.’s alleged onset date and does not account for the possibility that her impairments—

particularly Norma T.’s acromegaly and resulting joint pain—were progressive in nature. Norma

T.’s willingness to continue to work after a significant, life-altering illness should have bolstered

rather than undermined her credibility. The Seventh Circuit has held that “a claimant’s dogged

efforts to work beyond her physical capacity would seem to be highly relevant in deciding her

credibility and determining whether she is trying to obtain government benefits by exaggerating

her pain symptoms.” Pierce v. Colvin, 739 F.3d 1046, 1051 (7th Cir. 2014). Norma T. has not

raised any challenge to her physical RFC. As it pertains to her mental functioning, the record

demonstrates that Norma T. had cognitive decline as result of her experience and was no longer

functioning at a premorbid capacity, which has contributed to her depression. Had the ALJ

determined that Norma T. was able to perform her past work at Step Four, the failure to

acknowledge her efforts to continue working would be more significant. See note 5. However,




                                                 13
there was no evidence that Norma T. attempted to transition to work that matched the parameters

of the ALJ’s mental RFC finding.

       As noted above, the ALJ’s adverse credibility determination is not evaluated in a vacuum

but in the context of the ALJ’s RFC finding and material conclusions at each step of the sequential

evaluation. Under the deferential standard, an ALJ’s subjective symptom evaluation need not be

perfect. In McKinzey v. Astrue, 641 F.3d 884, 890 (7th Cir. 2011), the Seventh Circuit explained

“[a]lthough we find some deficiencies in the ALJ’s discussion of McKinzey’s credibility, we

conclude that the ALJ has pointed to sufficient evidence in the record to justify [his] negative

determination.” As detailed above, the ALJ sufficiently provided record support for his evaluation,

including reliance on opinion evidence, objective signs, and the updated records showing good

response to treatment of Norma T.’s mental impairments. Accordingly, the Court does not find

the ALJ’s credibility determination was patently wrong.

                                               IV.
                                          CONCLUSION

       “The standard for disability claims under the Social Security Act is stringent.” Williams-

Overstreet v. Astrue, 364 F. App’x 271, 274 (7th Cir. 2010). “Even claimants with substantial

impairments are not necessarily entitled to benefits, which are paid for by taxes, including taxes

paid by those who work despite serious physical or mental impairments and for whom working is

difficult and painful.” Id. Taken together, the Court can find no legal basis presented by Norma

T. to reverse the ALJ’s decision that she was not disabled during the relevant time period.

Therefore, the decision below is AFFIRMED. Final judgment will issue accordingly.

       SO ORDERED.

       Dated: 9 MAY 2019




                                                14
Distribution:

Charles Robert Goldstein
SOCIAL SECURITY ADMINISTRATION
charles.goldstein@ssa.gov

Karl E. Osterhout
OSTERHOUT DISABILITY LAW, LLC
karl@mydisabilityattorney.com

Catherine Seagle
SOCIAL SECURITY ADMINISTRATION
catherine.seagle@ssa.gov

Julian Clifford Wierenga
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
julian.wierenga@usdoj.gov




                                     15
